Case 2:17-cr-00124-AB.] Document 93 Filed 04/10/19 Page 1 of 2

Stephen H. Kline #5-1761

Williarn B. Pilger #6-3 904

KI_.lNE, MCCORKLE & PILGER, LLP
P.O. Box 1938

Cheyenne, WY 82003-1938

'l`el: (307) 778-7056

Fax: (307) 635-81()6
steve@l~cmplaw.net

bill c .km law.net

A Iforneysfor Defendam

TN THE UNITED STATES DISTRICT COURT
FOR THE DlSTRlCT OF WYOMING

UNITED STATES OF AMERlCA, )
Plaintiff, §

V. § Case No. l7-CR-124-ABJ
GIBSON CONDIE, §
Defendant. §

UNOPPOSE]) MOTION TO WITHDRAW AS COUNSEL
COMES NOW, William B. Pilger, one of the attorneys of record for Defendant, Gibson
Condie, and hereby respectfully requests the Couit’s permission to Withdraw as counsel for
Defendant in this matter. ln support thereof, the undersigned states as follows:
1. The undersigned has accepted new employment With the State of Wyoming,
Ofiice of State Treasurer, beginning Apri129, 2019.
2. The undersigned Will be unable to maintain representation of private individuals,
including Defendant, in his new employment. '
3. The undersigned has discussed his Withdrawal and the circumstances prompting
this request for WithdraW With Defendant and Defendant consents to the

undersigned’s Withdrawal herein.

Case 2:17-cr-OOl24-AB.] Document 93 Filed 04/10/19 Page 2 ot 2

4. l The undersigned has discussed his Withdrawal and the circumstances prompting
this request for Withdravv With counsel for Plaintiff, United States of America, and
opposing counsel does not oppose the undersigned’s Withdrawal herein.

5. Notwithstanding the undersigned’s withdrawal, Defendant Will continue to have
an attorney of record herein, Stephen H. Kline.

WHEREFORE, the undersigned respectfully requests the Court grant this Unopposed

Motion to Withdraw as Counsel, thereby providing permission for the undersigned to Withdraw

as counsel for Defendant herein.

DATED this § 0 7#\ day of April, 2019.

/AM%V

Winiams ruger #6 -!904
Kline, l\/IcCorkle & Pilger, LLP
P.O. Box 1938

Cheyenne, WY 82003-1938
Tel: (307) 778-7056

bill@kmplaw.net
Arrorneyfor Defendcmz‘

CERTIFICATE OF SERVICE
l certify the foregoing pleading was served on this lo day of April, 2019, and that

copies Were served as follows:

Eric J. Heimann [X] ECF/CM

U.S. Attorney’s Office [ ] E-Mail

P.O. Box 668 [ ] Overnight Delivery _
Cheyenne, WY 82003-0668 [ ] U.S. Mail _

\\>ll/\~'L-Q)L,L.P (`\@\D("G tx _.»
Shellie Colgan L_l

